        Case 1:19-cr-00521-PKC Document 91
                                        90 Filed 07/31/20 Page 1 of 1




                                  July 31, 2020
                                  Sentencing is adjourned from September 3, 2020
BY ECFAND EMAIL
The Honorable P. Kevin Castel     to November 4, 2020 at 11:00 a.m.
United States District Judge      SO ORDERED.
Daniel Patrick Moynihan           Dated: 7/31/2020
United States Courthouse
500 Pearl Street
New York, NY 10007


            Re:          United States v. Peter Bright,
                         19 Cr. 521 (PKC)

Dear Judge Castel:

       We write, with the consent of the Government, to request an adjournment of
the sentencing hearing in the above captioned matter currently scheduled for
September 3, 2020. Due to the continuing complications associated with remote
business operations during the pandemic, that include the inability to meet with
Mr. Bright in person and the limited ability to speak with him since the trial
concluded in March 2020, we are in need of additional time to prepare for
sentencing. We respectfully request an adjournment of approximately 60 days to a
date in early November that is convenient with the Court.


                                                  Respectfully submitted,

                                                  /s/ Amy Gallicchio
                                                  _________________________
                                                  Amy Gallicchio
                                                  Zawadi Baharanyi
                                                  Assistant Federal Defenders
                                                  (212) 417-8728
cc:   AUSA Alexander Li
      USPO Jonathan Bressor
